Citation Nr: 0804181	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder (claimed as depression).

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999 and from April 1999 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in April and October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In his March 2006 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.  But in an October 2007 statement, the veteran 
cancelled his scheduled travel Board hearing.  38 C.F.R. § 
20.704(e) (2007).

In February and December 2005 rating decisions, the RO 
granted service connection for a chronic low back strain and 
for tinea corporis and tinea versicolor and assigned 10 and 
30 percent respective ratings, both retroactively effective 
from April 13, 2003.  The veteran was notified of those 
decisions and did not file a notice of disagreement (NOD) in 
response, to initiate an appeal concerning either the ratings 
or effective date assigned for those conditions.  Therefore, 
his appeal concerning the chronic low back strain and tinea 
corporis and tinea versicolor has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).

So only the veteran's dysthymic disorder and left knee 
disorder claims remain.




FINDINGS OF FACT

1.  The VA examination in January 2005 found evidence of a 
current dysthymic disorder but did not link this disorder to 
the veteran's military service.

2.  According to the results of VA examinations and X-rays in 
March 2004, April 2005 and May 2005, there is no underlying 
disability to account for the veteran's complaints of left 
knee pain, etc.


CONCLUSIONS OF LAW

1.  The veteran's dysthymic disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The veteran also does not have a left knee disability due 
to a disease or an injury incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in November 2003 and July 2004 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, if there is even arguably any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology of his dysthymic 
disorder - and, more specifically, whether it is related to 
his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  VA considers an examination 
or opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See again 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See, too, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Here, though, there is no evidence the veteran has a left 
knee disorder currently or that he had one during service or 
at any time since.  In addition, the only evidence suggesting 
an etiological link between his claimed left knee disorder 
and his military service is his unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of a 
lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with his claims, and that no further action is 
necessary to meet the requirements of the VCAA.



I. Whether the Veteran is Entitled to Service Connection for 
a Dysthymic Disorder

The veteran claims that his dysthymic disorder is due to his 
military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show he was 
hospitalized for five days in May 1997 for suicidal ideation.  
He reported a several-month history of increased 
occupational, financial and relationship stressors.  These 
stressors included dealing with carrying out his work duties, 
his pregnant wife with twins with a history of three 
miscarriages, and problems paying bills.  A mental status 
examination revealed an alert, nervous male with a 
constricted affect.  His thought content was free of 
delusions, hallucinations, obsessions or compulsions.  His 
thought processes were circumstantial, but goal directed.  
His insight was poor-to-fair, and his judgment was fair.  At 
the time of admission he denied active suicidal or homicidal 
ideation.  A neurological examination was unremarkable.  
Several mental status evaluations found no evidence of 
psychosis, organicity, major mood or anxiety disorders.  He 
did note several instances of abuse due to conflict with his 
wife.  The examiner diagnosed partner-relational 
(relationship) problems and dependent traits.  The veteran's 
service medical records make no reference to any other 
complaints or treatment during the remainder of his service.  
Indeed, a December 1998 re-enlistment examination and an 
April 1999 re-enlistment examination found him to be 
neurologically and psychologically normal.  His second period 
of service ended in April 2003.

VA outpatient records show complaints of chronic worrying 
treated with Zoloft, an anti-depressant.
 
In addition, an October 2003 statement from the veteran's 
minister, J.H., Jr., indicated the veteran had received 
counseling since his discharge from service in April 2003.

As already alluded to, to determine the etiology of his 
claimed disability - and, more specifically, whether it is 
somehow attributable to his military service, VA had the 
veteran undergo a compensation examination in January 2005.  
During the examination, he complained of depression and poor 
sleep which he said makes him see things off and on such as 
dead relatives and whispering.  Objective findings indicated 
he was appropriately and neatly groomed with no impairment of 
thought process or communication.  He had no suicidal, 
homicidal ideas, plans, or intent.  He also had the ability 
to maintain minimal personal hygiene and other basic 
activities of daily living.  As well, he was oriented to 
time, place, person, and situation.  His speech was 
deliberate, measured, logical, coherent, and goal directed 
without looseness of association, circumstantiality, 
tangentiality or pressured speech.  The examiner also 
observed the veteran did not appear to be severely depressed 
or anxious and, in fact, appeared quite calm and collected.

The examiner diagnosed dysthymic disorder and marital and 
financial problems.  The examiner added that, although the 
veteran has a dysthymic disorder, it appeared he was trying 
to exaggerate the severity of his symptoms.  And even more 
importantly, the examiner indicated the dysthymic disorder 
does not appear to be related to a one-time incident in 
service when, following a marital conflict, the veteran made 
a suicidal statement or gesture and was admitted for 
observation and discharged with the conclusion that he did 
not suffer from any psychiatric disorder in May 1997.

So despite the fact that this rather recent VA examination 
confirmed the veteran has dysthymic disorder, the currently 
claimed disability, there is no persuasive nexus evidence 
linking this condition to his military service - including, 
in particular, to the complaints and treatment he received 
while in the military.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
VA compensation examiner was unable to find such a 
relationship.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a dysthymic 
disorder.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, VA 
must deny the appeal.


II. Whether the Veteran is Entitled to Service Connection for 
a Left Knee Disorder

The veteran also claims he has a left knee disorder due to 
his military service.

The governing statutes and regulations are the same as those 
for his claimed dysthymic disorder.  

The veteran's service medical records show he complained of 
left knee pain in November 2000, February 2001, June 2001, 
November 2001, December 2001, and February 2002.  And in each 
instance, his treatment was with Motrin.  However, there was 
never an underlying diagnosis suggesting he had a 
chronic (meaning permanent) left knee disorder.

The veteran's outpatient treatment records since service also 
note complaints of left knee pain, as well as locking and 
buckling.  But a comprehensive physical examination in March 
2004 was entirely within normal limits.  Moreover, another 
examination of his left knee in April 2005 also found no 
evidence of ecchymosis, cyanosis, erythema or edema.  As 
well, there was no crepitus with range of motion and the knee 
was stable to medial and lateral stress.  The anterior and 
posterior drawers were negative, too.  The examiner did note 
the pivot shift test revealed a click over the medial 
compartment.  X-rays from May 2005 revealed no evidence of 
fracture, dislocation, infection or neoplasm of the 
visualized osseous structures.  The examiner diagnosed 
negative left knee examination.

As mentioned, there are several references in the records 
from during service and since to left knee pain.  But pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  And 
since, for all intents and purposes, there is no medical 
evidence of a current underlying disability - to account for 
the veteran's complaints of left knee pain, etc., his claim 
must be denied.  See, e.g., Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); see, too, Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a left knee disorder.  Accordingly, 
the benefit-of-the-doubt doctrine does not apply, and the 
Board must deny the appeal.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claims for service connection for dysthymic disorder 
(claimed as depression) and for a left knee disorder are 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


